DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2022 was filed after the mailing date of the Non-Final Rejection on 05/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 06/29/2022. Claims 1-2, 4-10 and 12-15 have been amended. No claims have been added. Claim 3 and 11 have been canceled. Currently, claims 1-2, 4-10 and 12-15 are pending.

Response to Arguments
1.	Applicant’s response, see pgs. 9-10, filed 06/29/2022, with respect to the rejection(s) of claim(s) 1-10 and 15 under 35 U.S.C. 103 as being unpatentable over Mihalczo (US 5,289,510) and further in view of Dai et al. (US 2006/0054863), have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 15, the prior art of record fails to disclose or reasonably suggest, the radiation monitor and method, comprising a light irradiation device located on a branch side branched off by the light branching unit; wherein the light irradiation unit generates light irradiated to the radiation detection unit via the light branching unit through the photon transmission unit.
Claims 2, 4-10 and 12-14 are allowed for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884